Citation Nr: 1504120	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  02-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  The Veteran received the Army Commendation Medal with "V" device among other decorations.

This matter comes before the Board of Veterans' Affairs, hereinafter the Board, on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  That decision denied entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The RO subsequently granted a 50 percent disability rating for the psychiatric disorder.  

In November 2013, the Board denied entitlement to an increased rating for PTSD, but remanded the inferred issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified before the undersigned at a videoconference hearing in October 2014.  A transcript of the hearing is in the record.  


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2014).  Factors to be considered are the Veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 33 (1991).

The criteria, set forth at 38 C.F.R. § 4.16(a) (2014), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  




C. Facts and Discussion

In the present case, the Veteran meets the threshold percentages for consideration of TDIU under 38 C.F.R. § 4.16(a); because he has been assigned a 50 percent rating for PTSD and combined with the disability ratings of his other disorders, now has a combined evaluation in excess of 70 percent.  The Veteran's service-connected disabilities and the ratings assigned to those conditions currently are as follows:

Posttraumatic stress disorder	50 percent disabling Coronary artery disease		30 percent disabling Asymmetrical hearing loss		30 percent disabling Diabetes mellitus			20 percent disabling Peripheral neuropathy (right lower)
					20 percent disabling Peripheral neuropathy (left lower)
					20 percent disabling Tinnitus				10 percent disabling Scars					0 percent disabling

The Veteran's combined rating has been calculated to be 90 percent.  

The record reflects that the Veteran has completed high.  Per his record, he last worked in the automobile industry and left his previous employer in 2011.  

In conjunction with his claim for benefits, the Veteran underwent A VA General Medical Examination in December 2013.  The examiner was asked to examine the Veteran, measure the severity of any found disorders, and then comment on whether the found disabilities prevented the Veteran from obtaining and maintaining gainful employment.  Upon completion of the examination, the examiner wrote the following:

Of the veteran's service-connected medical conditions, only the ischemic heart disease and peripheral neuropathy impact employment.  Physical employment is precluded due to shortness of breath with mild exertion as well as pain and numbness in feet.  With regard to sedentary employment, the peripheral neuropathy has a mild impact due to his having to get up and mover about after an hour or so due to foot numbness.  

At a VA Psychiatric Examination of December 2013, the Veteran's psychiatric conditions (PTSD with anxiety) were adjudged to be mild with minimal effect on his ability to perform occupational tasks.  The examiner thought that the symptoms were controlled by medication but that work efficiency would decrease during periods of significant stress.  

A VA audiological examination was also performed in 2013 in conjunction with this TDIU claim.  The examiner found that while the Veteran's service-connected hearing loss and tinnitus would affect his ability to work, working was not prohibited.  The examiner indicated that it would be best if the Veteran worked in a quiet setting and that he use hearing aids.  It was reported that the Veteran could still have some communication difficulties but that he could still be employed.  

As reported above, one of the above-noted examiners opined that the Veteran would not be able to perform physical forms of employment due to the effects of service connected disabilities.  The Veteran testified that the only work he had ever done was as a car salesman and that he quit due to pain in his legs.  His representative reported his personal knowledge that the Veteran would have to excuse himself from the workplace due to mental stress.  The Veteran endorsed his representative's reports that he was experiencing significant stress on the job.  While none of the examiners have explicitly concluded that the Veteran is prohibited from obtaining some type of sedentary form of employment; it appears that the Veteran has always had employment that required at least light physical exertion.  

Despite the various examiners' findings with regard to the effects of individual service connected disabilities on employment; the evidence is at least in equipoise as to the question of whether he is precluded from substantially gainful employment due to the combined effects of his service-connected disabilities.  It is the decision of the Board that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment, and a TDIU is warranted.  The appeal is granted.


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


